Citation Nr: 1812701	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Martin J. Cohen, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1986 to February 1988.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a December 2016 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran's acquired psychiatric disorders did not have an in-service onset, are not the result of, or otherwise related to active military service, nor was any of his disorders caused or aggravated by his service-connected tinnitus. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Service Connection

The Veteran contends that his acquired psychiatric disorder is the result of active military service.  Alternatively, the Veteran contends that his service-connected tinnitus has caused or aggravated his psychiatric condition beyond the natural progress of the disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

By way of background, the Veteran reports the onset of his psychiatric symptoms to be in-service, about three months into his deployment in Okinawa, Japan.  To this end, the Veteran's service treatment records (STRs) reflect a history of an in-service suicide attempt which alcohol was determined to be a factor.  Upon contemporaneous medical treatment, the Veteran reported drinking to forget about his depression over being away from his wife.  The STRs also report a familial history of alcohol abuse which led his father and step-father to be abusive to the Veteran and his mother during childhood including frequently locking both the Veteran and his mother in a closet for hours.  The Veteran expressed intense anger towards his step-father including thoughts of harm.  He began regularly drinking approximately once case of beer a week at the age of 17, and reported increased drinking to 2 cases a week due to depression over being away from his wife.  He further reported that his spouse had complained about his drinking before his deployment and had even taken beers away from him.  The assessments included continuous alcohol dependence with increased tolerance, unresolved family conflicts and poor coping skills.

The Veteran's DD-214 demonstrates that he was generally discharged from service under honorable conditions, with a notation of alcohol abuse rehabilitation failure.  After returning to the United States, the Veteran was hospitalized for thirty days for psychiatric and alcohol rehabilitation treatment.  He reports four mental health hospitalizations, and two suicide attempts, which the claims file also confirms.  Further, the claims file includes diagnoses of mood disorder, NOS, unspecified bipolar disorder, unspecified anxiety disorder, depression, alcohol dependence, manic depression, and a personality disorder.

In connection with the claim, the Veteran underwent VA examination in July 2011.  The examiner diagnosed a mood disorder, NOS and personality disorder with alcohol dependence, but opined that the conditions are less likely related to service, and more likely related to childhood abuse, alcohol dependence, and subsequent lifestyle interruptions and failures, including the Veteran's multiple failed marriages.  The examiner also noted that the Veteran seemed to be an unreliable historian, particularly as it related to any familial issues during childhood, he actively denied marijuana abuse which was documented in the record, and failed to declare jail time for a bank robbery.  The examiner indicated that his current problems with closed spaces and being in situations where he felt he could not escape were related to long-standing issues of being locked up by his step-father in a closet for hours.

At his December 2016 hearing, the Veteran's mother testified to the Veteran's temperament and behavior growing up, contending that the Veteran did not have any behavioral of academic issues in school nor psychological issues, but rather actively participated in sports, and even earned a scholarship to college for football.  She noted that post-service, the Veteran exhibited changed behaviors, including increased anxiety and excessive alcohol usage.  Additionally, at the hearing, the Veteran contended that his service-connected tinnitus which caused a constant ringing of the ears and inability to sleep despite medication could potentially be a contributing factor to his depression and/or claimed psychiatric disability.  

The claims file includes a February 2017 private medical opinion, to which the psychologist diagnosed Axis I, bipolar disorder with depression, generalized anxiety disorder, recovering alcoholic, and recovering cannabis use.  Axis II was notably dependent personality disorder, resulting in a poor prognosis for the Veteran.  The psychologist concluded that "The combination of not adjusting to being overseas, separation from his wife, as he has Dependent Personality Disorder, her unfaithfulness, his substance usage, and having to leave his military career, contribute to his current anxiety and bipolar depressive disorder."  

The Board sought an advisory medical opinion in November 2017, where a psychiatrist was directed to review the Veteran's claims file and determine the nature and etiology of the Veteran's psychiatric disability.  The examiner opined that it is less likely than not that the Veteran's diagnosed psychiatric condition had an in-service onset or was causally related to service, including self-medicating, familial stress, and jar-head training.  

The examiner noted that the Veteran's reported childhood trauma, including being locked in a closet for hours; drinking alcohol beginning at the age of seventeen; and issues with urinary and fecal incontinence; are all findings that the examiner determined are consistent with the July 2011 VA examination report.  Additionally, the examiner noted that the Veteran's diagnosed personality disorders are developmental, and are not disorders that would develop as an adult.  Moreover, the examiner noted that in-service the Veteran was hospitalized for a suicide attempt and alcohol abuse, where he was diagnosed with alcohol dependence and unresolved family conflicts, without mention of any specific bipolar symptoms.  Service treatment records with outpatient notes reflect that the Veteran's diagnosis as alcohol abuse or dependence with no mention of a mood disorder.  

The examiner points out the July 1987 notation of suicidal ideation where the evaluator noted that the Veteran was a "difficult patient to evaluate since element of secondary gain is so high."  With reference to this statement, the statement from Sgt. Gibson in the Veteran's personnel file, noted that the Veteran "would do anything to get off this island."  The January 2018 examiner continues to affirm that these behaviors throughout the Veteran's claims file are consistent with those with personality disorders. 

In the post-service records, the Veteran was diagnosed with mood disorder, NOS, unspecified bipolar disorder and anxiety disorder, NOS, but the examiner notes there is no evidence that clearly links these conditions to active military service, other than through the commonality of reported personality disorder and alcohol abuse.  The examiner concluded this portion by noting that even in the February 1968 psychological testing, the Veteran showed significant elevations in the scales associated with schizoid, dependent, and passive-aggressive personality disorders, reaffirming that these conditions develop during childhood and adolescence, further proving the Veteran's condition is not related to active military service. 

The examiner further dissociated the Veteran's condition from service by stating that it is less likely that his psychiatric condition was caused or aggravated by his service-connected tinnitus, noting that there is no documentation or indication of any association between psychiatric symptoms and tinnitus. 

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To this end, the Board finds that the specialist opinion provided in January 2018 to be more probative as the opinion and rationale more thoroughly address the Veteran's conditions, the history and development of his disorders, and the origins of those disorders, i.e. developmental from childhood or adolescence.  This examiner provided well-explained rationale attributing the Veteran's in-service psychological dysfunction to a personality disorder, found that a psychosis did not manifest in service and found that the variously diagnosed psychiatric disorders after service did not have an in service onset or otherwise were related to service, or proximately due to service-connected tinnitus.  This examiner specifically discussed the significance of STR entries as well as psychological testing conducted in 1968.

The private opinion holds probative value as it related in service events as "contributing" to the Veteran's current diagnoses of bipolar disorder with depression, generalized anxiety disorder and recovering substance abuse.  However, the private opinion discounted noted instances of childhood trauma which the 2011 and 2018 examiners developed further.  The 2011 examiner related the Veteran's difficulty with being in closed spaces and being in situations without a means of escape to being locked in a closet in childhood.  The private examiner also relied on a history of heavy alcohol use beginning after he was separated from his wife by deployment while, in service, the Veteran reported a history of alcohol problems prior to the deployment where his wife attempted to interfere with his use.  The private examiner did not reference any specific findings in the STRs or initial postservice VA hospitalization which the VHA examiner found significant.  Overall, the Board finds that the November 2017 VHA opinion holds the greatest probative weight as it is based on a more accurate factual history as determined by the Board.

Accordingly, entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus is not warranted.  U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017). 

In finding so, the Board notes that the description of the Veteran's symptoms by himself and his mother to be competent evidence pertinent to the claim.  However, the Board notes some conflict with their report that the Veteran's psychological issues began after his deployment.  In this respect, the Veteran clearly reported in service a history of childhood abuse which involved being locked up in closets, and he reported harm thoughts towards his step father in service.  He also reported alcohol problems prior to being deployed.  The Board finds that the Veteran's in-service description of childhood events and alcohol use prior to being deployed are the most reliable descriptions of history as they were made contemporaneous in time to service and made in the context of obtaining appropriate medical treatment and/or diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

As it pertains to the limited inquiry as to whether the Veteran's symptoms results in psychiatric disability that was the result of active military service, the Board places greater probative weight on the opinion of the November 2017 VHA examiner who reviewed the lay descriptions of symptoms in light of the entire evidentiary record based upon specialized training and expertise in performing psychological examinations and reporting the nature and etiology of those types of disabilities.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the Veteran does not manifest a "chronic" disease under 38 C.F.R. § 3.309(a), the lay testimony alone provides insufficient information to warrant service connection on the basis of continuity under 38 C.F.R. § 3.303(b) or on a presumptive basis under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1335-37; 38 C.F.R. § 3.384.  A personality disorder is not subject to service connection as it is not deemed a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; Winn, 8 Vet. App. at 516.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus is denied. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


